561 So.2d 721 (1990)
Margaret TURNER
v.
DEPARTMENT OF HEALTH AND HOSPITALS, OFFICE OF CHARITY HOSPITAL OF LOUISIANA AT NEW ORLEANS.
No. 90-C-0977.
Supreme Court of Louisiana.
June 1, 1990.
PER CURIAM
Granted. It is undisputed that relator mailed her notice of appeal within the thirty-day period and that the notice was delivered to the Civil Service Commission the following day. Notice was therefore timely, even though the Commission refused to accept the letter with postage due, and relator was required to remail the returned letter. Appeals are favored in law, and relator's appeal should not be dismissed under these circumstances.
The judgment of the court of appeal, 561 So.2d 1018, is reversed, and the appeal is reinstated.